Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT FOR

THE DISTRICT OF ARIZONA

Kenneth Voss and Lisa DiMatteo
Plaintiffs
V
USAA Pension Plan. USAA Financial
Planning Services Insurance Agency, Inc.
and the Plan Administrator of the USAA

Pension Plan

Defendants

COMPLAINT

Now comes the Plaintiffs, by their undersigned counsel, states the following

as their complaint against the Defendants.

Parties, Jurisdiction and Venue

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 2 of 24

1. Plaintiffs are Kenneth Voss and Lisa DeMatteo, husband and wife,
who reside at Unit 2039, 35550 N. Dove Lakes Dr. Cave Creek, AZ
85331 and who are citizens of the State of Arizona.

2. Both Plaintiffs are participants in the USAA Pension Plan (“Plan”).

3. Plaintiff Kenneth Voss was initially employed by USAA in 2005 and
became a participant in the USAA Pension Plan after completing one
year of service.

4. Plaintiff Lisa DeMatteo was initially employed by USAA in 2005 and
became a participant in the USAA Pension Plan after completing one
year of service.

5. Plaintiff Kenneth Voss was born on August 23, 1954 and terminated
employment with USAA Investment Management Company on April
29, 2016

6. Plaintiff Lisa DeMatteo was born on March 2, 1955 and terminated
employment with USAA Investment Management Company on April
28, 2016.

7. The first Defendant is the USAA Pension Plan (“Plan”) which is an
employee pension benefit plan as defined by 29 U.S.C. 1003.

8. The Plan’s address is 9800 Fredericksburg Rd., San Antonio, TX

78288-0047.

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 3 of 24

9. The second Defendant is USAA Financial Planning Services Insurance
Agency Inc. (“FPS) which is a corporation organized under the laws of
the state of Delaware and is a citizen of such state.

10. FPS is registered to do business in the state of Arizona.

11.The third Defendant, the Plan Administrator of the Plan, is USAA
Benefit Programs (“Plan Administrator”) with an office at 9800
Fredericksburg Rd. San Antonio, TX 78288-0047.

12.The Plan Administrator and its agents (including individuals working
at the Pension Benefit Center and individuals giving financial planning
advice to Plan Participants) are fiduciaries as defined in 29 U.S.C.
1002

13. This action is brought in part pursuant to 29 U.S.C. 1132 and in part
pursuant to 28 U.S.C. 1332.

14. Jurisdiction is based on 28 U.S.C. 1331 and 28 U.S.C. 1332.

15. Venue is based on 29 U.S.C. 1132(e) and 28 U.S.C. 1391.

Background Facts
16. FPS employed one Michael Troxell to give financial planning advice

to both customers of USAA Investment Management Company, LLC

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 4 of 24

(“IMCO”) and to employees of IMCO who were assigned to him for
the purpose of assisting them with their financial plans.

17.Troxell had been given no training by FPS with respect to the
provisions of the Plan.

18.Troxell had been given no training by FPS with respect to employee
pension benefit plans generally.

19.Troxell was not familiar with the provisions of the Plan even though
he was a participant in it.

20. Among the IMCO employees assigned to Michael Troxell for
financial planning purposes were Kenneth Voss and Lisa DeMatteo
although such assignment was a result of a request by Kenneth Voss.

21. At all points during his financial planning work with the Plaintiffs,
Michael Troxell was acting in his scope of employment with FPS and
FPS is responsible for his actions under the doctrine of respondeat
superior.

22. At all points during his financial planning work with the Plaintiffs,
Michael Troxell was acting in a fiduciary capacity to the Plaintiffs.

23. At all points during his financial planning work with the Plaintiffs,

Michael Troxell was acting as an agent for the Plan Administrator.

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 5 of 24

24. The Plaintiffs reasonably relied on Michael Troxell to give them the
necessary and appropriate advice with respect their financial planning
for retirement and for him to advise them as to when they should plan
to commence pension benefits.

25.Between 2014 and 2015 Michael Troxell drew up three basic financial
plans for the Plaintiffs showing the pension they would receive based
on commencement at age 65.

26.While a number of pages in such plans showed retirement at ages 61/
62, the final pages of the plan showing the amounts of pension
benefits showed retirement at age 65.

27. Prior to their initial discussions with Troxell, the Plaintiffs had
assumed that their pension benefit would increase by delaying receipt
of the same until age 65.

28.The Plaintiffs’ belief was confirmed by the fact that each of the three
financial plans drawn up by Troxell showed that their pensions would
increase significantly if they delayed commencement of benefits until
age 66 as opposed to commencing it at age 65, implying that their
pension benefit would increase the longer they held off

commencement.

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 6 of 24

29.The figures for commencement of pension at age 66 which Kenneth
Voss had obtained from the USAA website were totally inaccurate; the
Plan provided for payment of unreduced pension upon attainment of
age 62 and did not provide for any increase in the same if
commencement of pension was delayed beyond that date, regardless of
how commencement was delayed.

30. Plaintiffs did tell Michael Troxell that while they intended to retire
before age 65, they would not need to commence their pension when
they retired because their pensions would be small and they had other
sources of income to live on.

31.Kenneth Voss got the amount of pension numbers from the USAA
Website which asked him at what age they wanted to commence
benefits; he filled in age 65 and got the numbers that Michael Troxell
used in the financial plans.

32.Nothing on the website alerted Kenneth Voss to the fact that the
Plaintiffs could commence unreduced pension benefits at age 62.

33.Michael Troxell did not tell the Plaintiffs that they were eligible to
received unreduced pension at age 62 and that they would lose three

years of benefits if they waited until age 65 to commence benefits.
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 7 of 24

34.He did not tell them that there was no financial benefit to waiting to
collect pension until age 65.

35.He did not tell them to consult with the Pension Benefits Center to
determine when they could commence to receive unreduced pension
benefits.

36. Michael Troxell’s failure to advise the Plaintiffs properly was due to
his ignorance of the Plan and of employee pension benefits plans in
general.

37. The SPD of the Plan contains the following language which indicates
that an unreduced pension is not payable until age 65.

The standard form of payment in the Plan is an annuity
payable monthly for your lifetime commencing at age 65, or
immediately if you are already over age 65 at termination.
The voluntary lump sum optional form of payment is
calculated by adding up the “discounted valued” of each
future payment. (The future payments are “discounted”
using current interest rates to reflect the time value of
money.)

If you are under age 65, the lump sum generally increases
each month because you are getting closer to age 65. Each
future payment is discounted for a shorter period, since it is
closer to being paid.

38. The above statement is inaccurate because unreduced pension was

payable at age 62 and the lump sum payable thereafter would decrease,

not increase until age 65.
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 8 of 24

39. On February 23, 2016, Kenneth Voss contacted the Plan
Administrator’s Pension Benefits Center to make sure that the
Plaintiffs would receive retiree medical insurance coverage upon
termination of employment with IMCO.

40.In the course of this discussion which dealt with the payment of
insurance premiums for retiree medical insurance, Kenneth Voss
advised that he and his wife were going to defer payment of pension
until age 65 and that they would authorize deduction of their insurance
premiums from their checking account.

41. The person with whom Kenneth Voss talked to did not tell him that
there was no point deferring commencement of pension after age 62
since he and his wife could have received unreduced pension upon
attainment of such age and would simply lose money if they deferred
commencement until age 65 because they could not apply for pension
retroactively.

42.The July 1, 2016 Notice that the Plaintiffs received following their
termination of employment indicated that pension benefits had to

commence upon attainment of age 65.
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 9 of 24

43. The July 1, 2016 notice was inaccurate since the Plaintiffs did not
have to commence pension benefits until the calendar year following
attainment of age 70 and 4.

44.The July 1, 2016 notice did not advise the Plaintiffs that they would be
able to commence unreduced pension at age 62.

45.The notice was accompanied by a personalized benefits statement
showing the amount each Plaintiff would receive upon commencement
of pension at age 65.

46.The personalized benefits statement did not indicate that they could
receive unreduced pension at age 62 in the same amount that they
would receive upon attainment of age 65 or that would not be able to
apply for pension benefits retroactive to the date when they first
became eligible for unreduced pension.

47. By telling the Plaintiffs that they had to commence benefits upon
attainment of age 65 and not telling the Plaintiffs that they could
commence unreduced benefits at age 62, the notice implied that the
Plaintiffs would receive greater benefits by delaying commencement of

benefits until age 65.

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 10 of 24

48. On or about December 31, 2017 and December 31, 2016 the Plan
Administrator sent Plaintiffs form notices telling them that they could
commence unreduced pension following attainment of age 62.

49.These notices were misleading because they did not advise the
Plaintiffs that they would not be able to apply for pension retroactively
and that they would lose pension for every month they delayed
application after attainment of age 62.

50. On June 7 2019, Kenneth Voss contacted the Pension Benefits Center
to arrange for commencement of his pension following his attainment
of age 65 in August.

51.The Pension Benefits Center representative arranged for
commencement of Kenneth Voss’s pension for September, 2019 but
did not tell him that he could commence pension immediately without
penalty.

52.This conversation led Kenneth Voss to go to the USAA web site and
check the Plan Summary Plan Description which indicated that any
participant could commence unreduced pension at age 62.

53. Over a period of several weeks, Kenneth Voss made several calls to

the Pension Benefits Center inquiring into this matter.

10
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 11 of 24

54.In the first of these calls, he asked the Pension Benefits Center
representative if he could have commenced unreduced pension at age
62. The representative informed him that she could not give him that
information even though she had it.

55. He made at least two more calls to the Pension Benefits Center
representatives and finally learned that in fact he could have
commenced unreduced pension at age 62.

56. He gave this information to Lisa DeMatteo who on August 16, 2016
called the Pension Benefits Center and made arrangements for her
pension to commenced in September, 2019 rather than in 2020 when
she would have obtained age 65.

57.Plaintiffs filed claim for retroactive pension benefits on August 30,
2019.

58.Their claims were denied on October 10, 2019.

59.Plaintiffs filed an appeal on November 12, 2019.

60.Their appeals were denied on January 2, 2020.

61.The Plaintiffs have exhausted the administrative appeals procedure and

are entitled to file this suit.

Count I- Plan Administrator- 29 U.S.C. 1024(b)(4)

11

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 12 of 24

62.The averments of paragraphs 1-61 of this complaint are incorporated
by reference as though fully set forth herein.

63. 29 U.S.C. 1024(b)(4) mandates that a plan administrator furnish a plan
participant a copy of any document “under which the plan is
established or operated.”

64.29 U.S.C. 1132 (c) provides that a plan administrator who fails to
furnish a participant with a copy of a requested document described in
29 U.S. C. 1024(b)(4) within 30 days of such request may be required
to pay the participant $ 147 per day (updated for cost of living by the
DOL) for each day beyond 30 in which such request is unfulfilled.

65. On January 23, 2020 the Plaintiffs through their counsel requested
from a copy of the Plan from the Plan Administrator.

66.As of the date of filing, no response has been made to their request.

67.This failure obligates the Plan Administrator to make the above

payments if ordered by this Court.

WHEREFORE, the Plaintiffs request this Honorable Court to award them
against the Plan Administrator a penalty of $147 per day from February 21, 2020
onwards until the date that the Plan Administrator sends them a copy of the Plan

plus court costs, attorneys’ fees and prejudgment interest.

Count II- Plan Administrator and Plan- 29 U.S.C. 102 1(a) and 1022

12

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 13 of 24

68.The averments of paragraphs 1-67 of this complaint are incorporated
by reference as though fully set forth herein.

69.29 U.S.C. 1021 mandates that a plan administrator create a summary
plan description (“SPD”) and 29 U.S.C. 1022 (b) requires that the SPD
include, inter alia, “circumstances which may result in
disqualification, ineligibility or denial or loss of benefits”.

70.Consistent with the statute, Department of Labor regulations
prescribing the contents of a summary plan description list amount
matters which must be described:

“For both pension and welfare benefit plans, a statement clearly identifying

circumstances which may result in disqualification, ineligibility, or denial, loss,
forfeiture, suspension, offset, reduction, or recovery (e.g., by exercise of
subrogation or reimbursement rights) of any benefits that a participant or
beneficiary might otherwise reasonably expect the plan to provide on the
basis of the description of benefits required by paragraphs (j) and (k) of this

section. 29 CFR §2520.102-3_ Contents of summary plan description.

71.Nothing in the 2018 SPD of the Plan alerts participants to the fact that
if they fail to apply for pension at age 62, they will lose benefits
payable at that point in time going forward to the date when they apply

and start receiving benefits.

13
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 14 of 24

72.The failure of the SPD to contain the above information violates 29
U.S.C. 1022(b).

73.The failure of the Plan Administrator to provide SPD consistent with
the statute and the regulations issued thereunder which would have
alerted the Plaintiffs to the fact that they would lose pension benefits if
they delayed commencement of pension after age 62 mandates an
award to the Plaintiffs of the pension benefits which they lost in the

absence of a warning about such loss in the SPD.

WHEREFORE, Plaintiffs request this Honorable Court to award them from
the Plan unreduced pension payments from the month following the month in
which each attained age 62 until the first month for which they received pension

benefits plus court costs, attorney’s fees and prejudgment interest.

Count III- Plan -29 U.S.C. 1132(a)(1)(B)

74.The averments of paragraphs 1-73 of this complaint are incorporated
by reference as though fully set forth herein.
75.The Section in the SPD entitled “How to Apply for Benefits” contains

no requirement that application be made prospectively or any

14

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 15 of 24

prohibition against application retroactive to the date first eligible for

unreduced benefits.
76.Rather, the SPD provides as follows:

Unless you elect otherwise, your benefit will be paid to you in the
“normal form” of equal monthly installments, effective the first day of
the month after your Early, Normal, or Delayed Retirement.

This provision indicates that application may be made retroactive to

the first day of the month after your Early Retirement.

77.The SPD defines Early Retirement as follows:

Early Retirement
Early retirement is the first day of any month on or after the later of:

° Your 55th birthday, or * Attainment of five or more years of vesting
Service.

78.Plaintiffs under the terms of the SPD are entitled to unreduced pension
benefits because they were at the time of termination of employment
over age 55 and had completed over five years of vesting service.

79.The SPD is the governing Plan document.

WHEREFORE, Plaintiffs request this Honorable Court to award them from
the Plan unreduced pension payments from the month following the month in
which each attained age 62 until the first month for which they received pension

benefits plus court costs, attorneys’ fees and prejudgment interest.

15

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 16 of 24

Count IV- Plan -29 U.S.C. 1104-Neglilgence-Plan Administrator

80.The averments of paragraphs 1-79 of this complaint are incorporated
by reference as though fully set forth herein.

81.29 U.S.C. 1104(a)(1) provides in relevant part that

Subject to sections 1103(c) and (d), 1342, and 1344 of this
title, a fiduciary shall discharge his duties with respect to a plan
solely in the interest of the participants and beneficiaries and—
(A) for the exclusive purpose of:

(i) providing benefits to participants and their beneficiaries; and
(ii) defraying reasonable expenses of administering the plan;
(B) with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct
of an enterprise of a like character and with like aims;

82.The Plan Administrator violated its duties under the prudent man
standard of care by:

(a) Failing to train financial planning advisers such as Michael
Troxell in the basic provisions of the Plan including the points
described in b below.

(b) Failing to train its agents in the Pension Benefits Center to
advise participants electing to defer commencement of pension
beyond age 62 that (a) they could collect unreduced pension at
age 62, (b) that there was no financial advantage to delaying
commencement of pension until age 62 and that they would not

be permitted to apply for pension retroactively so that any delay

16

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 17 of 24

(c)

(d)

(e)

(f)

(g)

in receiving unreduced pension upon attainment of age 62 would
result in loss of benefits;

Publishing a SPD which does not comply with the requirements
of ERISA and the DOL regulations issued pursuant thereto in
that it did not contain any statements advising that the Plaintiffs
would lose part of their earned pension if they delayed
commencement after age 62.

Publishing a SPD which stated (inaccurately) a lump sum
distribution of pension increases until one attains age 65.
Sending a July 1, 2016 notice which stated (inaccurately) that
pension benefits had to commence at age 65, which implied
(inaccurately) that the benefits would be greater at age 65 than
before and which did not tell the participant that he could
receive unreduced pension at age 62. And

Creating a website which permitted employees to indicate intent
to commence benefits at age 65 without alerting them to the fact
that they could commence unreduced pension at age 62.
Creating a website which showed employees an inaccurate and

incredible increase in pension if commenced at age 66.

17

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 18 of 24

83. Because of these breaches of duty by the Plan Administrator, the
Plaintiffs reasonably believed that they would receive a greater pension
benefit age 65 than they would have received before them.

84.Had Plaintiffs understood that they could have received an unreduced
pension upon attainment of age 62, that there was no financial benefit
to delaying commencement of pension until age 65 and that they
would lose pension benefits if they delayed commencement of pension
beyond age 62, they would have elected commencement of the same
upon attainment of age 62.

85.The above breaches of the duty of care by the Plan Administrator and
its agents resulted in the Plaintiffs losing a number of months of

pension benefits:

WHERFFORE, Plaintiffs request this Honorable Court to award them from

the Plan Administrator an amount equal to the total of the unreduced pension

payments payable from the month following the month in which each attained age

62 until the first month for which they received pension benefits plus court costs,

attorneys’ fees and prejudgment interest.

Count V- Plan -29 U.S.C. 1104-Failure to Act in the Interests of the

Participants-Plan Administrator

18
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 19 of 24

86. The averments of paragraphs 1-85 of this complaint are incorporated
by reference as though fully set forth herein.

87.Under 29 U.S.C. 1104 (a)(1), a fiduciary has a duty to convey correct
and complete information material to a participant’s circumstances.

88.The Plan Administrator and its agents breached this duty to the

Plaintiffs on the following occasions:

(a) When Michael Troxell did not advise them there was no point to
deferring commencement of pension after age 62 since they could
receive unreduced pension upon attainment of such age and would
simply lose money if they deferred commencement until age 65.

(b) On February 23, 2016 when Kenneth Voss told a Pension Benefits
Center representative of the Plaintiffs plan to defer commencement
of pension until age 65 and the Pension Benefits Representative did
not advise him there was no point deferring commencement of
pension after age 62 since he and his wife could have received
unreduced pension upon attainment of such age and would simply
lose money if they deferred commencement until age 65.

(c) On or about July 1, 2016 when the Plan Administrator sent the
Plaintiffs a notice advising them that they must commence pension

benefits by age 65 but did not advise that there was no point

19

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 20 of 24

deferring commencement of pension after age 62 since he and his
wife could have received unreduced pension upon attainment of
such age and would simply lose money if they deferred
commencement until age 65

(d)On June 7, 2019 when Kenneth Voss told a Pension Benefits
Center representative that he wanted to commence his pension the
month following the month in which he attained age 65 and the
Pension Benefits Representative did not advise him there was no
point deferring commencement of pension after age 62 since he and
his wife could have received unreduced pension upon attainment of
such age and would simply lose money if they deferred
commencement until age 65.

(e) In July, 2019 when a Pension Benefits representative refused to
respond to Kenneth Voss’ question concerning the commencement
of unreduced pension benefits at age 62

(f) At various times in the actions referred to in paragraph 82 (c), (d),

(f) and (g).

90.Because of these breaches of duty by the Plan Administrator, the
Plaintiffs failed to understand that they were eligible for unreduced
pension at age 62, that there was no benefit to delaying commencement of

20

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 21 of 24

benefits beyond that age and that they would simply lose money if they

deferred commencement of benefits until age 65.

91.Had Plaintiffs understood the above they would have elected

commencement of the same upon attainment of age 62.

92. The above breaches of the duty of care by the Plan Administrator and its
agents resulted in the Plaintiffs losing a number of months of pension

benefits:

WHEREFORE, Plaintiffs request this Honorable Court to award them from
the Plan Administrator an amount equal to the total of the unreduced pension
payments payable from the month following the month in which each attained
age 62 until the first month for which they received pension benefits plus court

costs, attorneys’ fees and prejudgment interest
Count VI- FPS- Common Law Breach of Fiduciary Duty -Negligence

93.The averments of paragraphs 1-92 of this complaint are incorporated by
reference as though fully set forth herein.

94.FPS acted in a fiduciary capacity with respect to its clients to whom it
provided retirement planning advice.

95.As a common law fiduciary, FPS was under the same basic duties as an

ERISA fiduciary.

21

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 22 of 24

96.FPS violated its fiduciary duties under the prudent man standard of care
by

(a) failing to train financial planning advisers such as Michael Troxell
in the basic provisions of the Plan given the fact that a number of
his clients would be employees of USAA and its subsidiaries and
covered by the Plan,

(b) failing to train financial planning advisors such as Michael Troxell
to use the same dates for commencement of benefit throughout all
sections of the financial plan.

(c) failing to train financial planning advisors such as Michael Troxell
to check pension plan documents to determine if unreduced
pension could be payable prior to normal retirement age (65).

97. Had Michael Troxell been properly trained, he would have made sure
that the financial plans he prepared used the same date for
commencement of benefits throughout the financial plans he prepared for
the Plaintiffs and he would have recognized (and advised them) that
because they could receive unreduced pension at age 62, there was no
benefit to deterring commencement until age 65 and that if they so

deferred, they would lose pension benefits.

22

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 23 of 24

98.Had Plaintiffs understood the above they would have elected
commencement of the same upon attainment of age 62.
99. The above breaches of the duty of care by FPS and its agents resulted in

the Plaintiffs losing a number of months of pension benefits:

WHEREFORE, Plaintiffs request this Honorable Court to award them from
FPS an amount equal to the total of the unreduced pension payments payable from

the month following the month in which each attained age 62 until the first month

for which they received pension benefits plus court costs and prejudgment interest.

Count VII-FPS- Breach of Duty to Provide Correct and

Complete Information

100.The averments of paragraphs 1-99 of this complaint are incorporated by

reference as though fully set forth herein.

101.FPS acted in a fiduciary capacity with respect to its clients to whom it

provided retirement planning advice.

102.As a common law fiduciary, FPS was under the same basic duties as an

ERISA fiduciary.

103.FPS violated its fiduciary duty to convey correct and complete

information material to a participant’s circumstances to the Plaintiffs when it’s

23

 
Case 2:20-cv-00457-SMB Document1 Filed 03/03/20 Page 24 of 24

agent Michael Troxell failed to inform the Plaintiffs that there was no point
deferring commencement of pension after age 62 since he and his wife could have
received unreduced pension upon attainment of such age and would simply lose

money if they deferred commencement until age 65.

104.Had Plaintiffs understood the above they would have elected

commencement of the same upon attainment of age 62.

105.The above breaches of the duty of care by the Plan Administrator and its

agents resulted in the Plaintiffs losing a number of months of pension benefits:

WHEREFORE, Plaintiffs request this Honorable Court to award them from
FPS an amount equal to the total of the unreduced pension payments payable from
the month following the month in which each attained age 62 until the first month

for which they received pension benefits plus court costs and prejudgment interest.

Respectfully submitted,
/s/ James T. Carney

Attorney for the Plaintiffs

24
